Citation Nr: 1648538	
Decision Date: 12/30/16    Archive Date: 01/06/17

DOCKET NO.  14-29 871	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a genitourinary disability, including sterility, erectile dysfunction, and teste atrophy, to include as due to exposure to ionizing radiation.


REPRESENTATION

 The Veteran is represented by:  Christopher L. Coats, Attorney


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1984 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has re-captioned the Veteran's claim to reflect the evidence of record and his contentions.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

The appeal is remanded to the RO.


REMAND

The Veteran was provided a VA examination in June 2011, which included a review of history, but not of his claims file.  Significantly, the examiner stated that an etiological opinion regarding the Veteran's claimed sterility could not be provided at least in part because the claims file was not available for review.  Further, there were no clinical findings regarding the Veteran's genitourinary system beyond that the Veteran's genitalia were "normal" on physical examination.  The Board finds that the June 2011 VA examination is insufficient for purposes of adjudicating the Veteran's above-captioned claim.  As such, the Board finds that a remand is warranted in order to provide the Veteran another examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination concerning his claimed genitourinary disability.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address the following questions:

(a) Does the Veteran have a current genitourinary disability, to include sterility, erectile dysfunction, and teste atrophy?

(b)  Did the Veteran experience a genitourinary disability at any point during the pendency of this appeal?

(c) If the examiner provides an affirmative answer to (a) and/or (b), was any such disability incurred in OR due to his active duty, to include as due to exposure to ionizing radiation?

(d)  Was any genitourinary disability caused OR aggravated by any of his service-connected disabilities OR any medication prescribed to treat a service-connected disability?

In addressing these questions, the examiner must review and discuss the evidence of record regarding prior impressions or assessments of genitourinary issues.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all of the relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

